(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
Pob cuanto, los hechos alegados en la petición de mandamus en este caso y el asunto envuelto en el mismo son idénticos a las alega-ciones y a la cuestión fundamental planteada en el recurso "núm. 369 de este Tribunal, Diego Guerrero Noble, peticionario v. Tribunal de Apelación de Contribriciones et al., sobre mandamus (ante, pág. 241), según lo admiten los propios demandados en el párrafo 10, página 9 de su contestación;
Por cuanto, la única diferencia que existe entre uno y otro caso es que en el de Guerrero Noble él era el único peticionario y en el de autos los peticionarios Mariano Acosta Yelarde y Rafael Castro Fernández presentan la petición a nombre propio y para beneficio e interés de todos los abogados admitidos por este Tribunal Supremo a la práctica de su profesión en la Isla de Puerto Rico, siendo por lo tanto el presente uno de los llamados pleitos de clase (class suits) y en los cuales no es necesario, como pretenden los demandados, que se 'mencionen por sus nombres y apellidos todos y cada uno de los miembros del Colegio de Abogados de Puerto Rico para cuyo benefi-cio efectivo o potencial se solicita el remedio. Véase Rivera v. Tugwell, Gobernador, 59 D.P.R. 841.
PoR cuanto, el Tribunal estima que no es necesario entrar a considerar los méritos de la moción presentada por los demandantes solicitando la eliminación del juramento a la contestación;
Por tanto, por los fundamentos de nuestra opinión en el caso núm. 369, Diego Guerrero Noble, peticionario v. Tribunal de Apelación ele Contribuciones et al., sobre mandamus, dictada el 14 de abril de 1942, somos de opinión que procede declarar y declaramos con lugar la petición en este caso y, en su consecuencia, se ordena al Secretario de este Tribunal que expida bajo el sello de la Corte, un auto perentorio de mandamus dirigido al Tribunal de Apelación de Contribuciones de Puerto Rico y a cada uno de sus miembros, Juan Enrique Soltero, Ulpiano E. Colóm y Julio N. Matos, ordenándoles que, sin pretexto ni excusa alguna, permitan a los peticionarios Mariano Acosta Velarde y Rafael Castro Fernández, así como a todos y a cada uno de los miembros del Colegio de Abogados de Puerto Rico, *934postular ante dicho Tribunal de Apelación de Contribuciones de Puerto Rico, no obstante no haber cumplido con la núm. 2 de sus reglas de práctica, y por el solo hecho de ser abogados admitidos por este Tribunal a ejercer su profesión como tales en la Isla de Puerto Rico.